     Case 3:20-cv-01034-LAB-AGS Document 8 Filed 06/29/20 PageID.90 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    PAUL QUIRARTE                            Case No.: 20cv1034-LAB (AGS)
12                                Plaintiff,
                                               ORDER REQURING
13    v.                                       SUPPLEMENTAL BRIEFING ON
                                               JURISDICTION
14    FCA US LLC
15                             Defendant.
16
17         Defendant removed this action from state court, citing diversity jurisdiction.
18   Because the notice of removal did not adequate plead the parties’ citizenship, the
19   Court ordered Defendants to show cause why the case should not be remanded.
20         Defendant has now filed its response, which partially addresses the Court’s
21   order to show cause, but leaves Plaintiff’s citizenship uncertain. The major problem
22   here is that Defendant is an alien, and has failed to address the Court’s concern
23   that Plaintiff may likewise be an alien, even if he is a permanent resident and
24   domiciled in California. See Kanter v. Warner-Lambert, 265 F.3d 853, 857 (9th
25   Cir. 2001) (to be a citizen of a state for diversity purposes, a natural person must
26   first be a U.S. citizen, and also must be domiciled in the state, rather than merely
27   residing there); Van Der Steen v. Sygen Int’l, PLC, 464 F. Supp. 2d 931, 936–37
28   (N.D. Cal., 2006) (holding that a permanent resident alien domiciled in California

                                               1
                                                                                 20cv1034
     Case 3:20-cv-01034-LAB-AGS Document 8 Filed 06/29/20 PageID.91 Page 2 of 3



1    is not diverse from an overseas corporation). Most of the response is taken up with
2    arguing that alleging his residence is enough to establish his state citizenship.
3          Only in the final paragraph of the response do they offer to address the issue
4    of Plaintiff’s national citizenship, if the Court grants them jurisdictional discovery.
5    The response does not show that Defendant needs discovery, or that it has tried
6    to obtain the information necessary to plead diversity without resorting to
7    discovery. For example, neither the response nor the supporting declaration shows
8    that Defendant’s counsel has asked Plaintiff’s counsel about Plaintiff’s national
9    citizenship. Plaintiff is of course under no obligation to plead jurisdictional facts or
10   help Defendant litigate against him, but by the same token there seems little
11   reason not to ask.
12         The Court is obligated to confirm its own jurisdiction, sua sponte if necessary.
13   See United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 966 (9th
14   Cir. 2004). The Court must presume it lacks jurisdiction, until the party invoking the
15   Court’s jurisdiction proves otherwise. Kokkonen v. Guardian Life Ins. Co. of Am.,
16   511 U.S. 375, 377 (1994). There is a “strong presumption” against removal
17   jurisdiction, and “[f]ederal jurisdiction must be rejected if there is any doubt as to
18   the right of removal in the first instance.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir.
19   1992) (citations omitted).
20         Within 14 calendar days of the date this order is issued, Defendant must
21   either file an amended notice of removal alleging all required jurisdictional facts, or
22   else file an ex parte motion to take jurisdictional discovery. If it files a motion,
23   Plaintiff may file an opposition within 7 calendar days. No reply should be filed
24   without leave. No hearing will be held unless the Court so orders.
25   ///
26   ///
27   ///
28   ///

                                                2
                                                                                     20cv1034
     Case 3:20-cv-01034-LAB-AGS Document 8 Filed 06/29/20 PageID.92 Page 3 of 3



1         If Defendant fails to comply with this order within the time permitted, this
2    action will be remanded.
3
4         IT IS SO ORDERED.
5    Dated: June 29, 2020
6
7                                          Honorable Larry Alan Burns
                                           Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
                                                                                20cv1034
